DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of application 16/225,263 filed 19 December 2018 (now US 10,543,228) which is a continuation of application 14/000,133 filed 16 August 2013 (now US 10,201,566) which is the national stage entry of PCT/AT2012/000032 filed 16 February 2012. Acknowledgment is made of the Applicant's claim of foreign priority to application AT:A201/2011 filed 16 February 2011. A translation was filed in the parent application 16/225,263 on 1 July 2019. The effective filing date is accordingly 16 February 2011.

Examiner’s Note
Applicant's amendments and arguments filed 10 August 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 10 August 2022, it is noted that no claims have been amended. Claims 42-45 have been newly added and are supported in the specification at [0027]. No new matter or claims have been added.

Terminal Disclaimer
The terminal disclaimer filed on 2 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,201,566 and US 10,543,228 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Status of the Claims
Claims 22-45 are pending.
Claims 22-45 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was 
made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-41, 43, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuklinski et al. (US 2005/0048134 A1) in view of Hong et al. (Zhongguo Redai Yixue 2008, 8(8), 1315-1316) in view of Crowley (Remington, Chapter 39, 2005) in view of Kim et al. (Nutrition and Cancer Volume 47, Issue 2, 2003, pgs 126-130) in view of Medline (http://www.nlm.nih.gov/medlineplus/ency/article/001491.htm as published December 31, 2009).
	The Appellant claims, in instant claim 22, a method comprising obtaining a Pap smear from a patient, determining the result is abnormal, obtaining a composition comprising a selenite compound and an acid selected from citric, acetic, malic, carbonic, sulfuric, nitric, hydrochloric, or fruit and intravaginally administering said composition to a subject. In claim 23, the subject has cervical cell alterations with a PAP score of ≥PAP III and/or a CIN score of ≥CIN 1. In claim 24, the patient population is narrowed to those that have a PAP score of III or IIID. Claims 25-26 require an aqueous gelling agent and claims 27-28 further define said gelling agent as carboxymethylcellulose, hydroxypropylcellulose, methylcellulose, and hydroxyethylcellulose. In claim 29, the gel composition comprises highly dispersed silicon dioxide. Claims 30-32 require the pH to be less than 7.0, less than 5.0, or between 2.5-4.0. Claim 33 defines the composition as a solution, emulsion, ointment, sponge, or tampon. Claims 34-35 allow further agents such as buffers or antibiotics. Claims 36-37 specify the acid as being citric acid and the selenite compound as being sodium selenite. Claims 38-39 combine claims 22-24. Claims 40-41 require the sodium selenite pentahydrate to be from 0.01-0.1 g per 100 g of composition. In claims 43 and 45, the composition is administered at most once per day.
	Kuklinski teaches using selenite-containing compositions with pharmaceutically acceptable acids as a topical, buccal, or mucosal application (abstract) [0001]. To be specific, the acid is selected from citric, acetic, malic, carbonic, sulfuric, nitric, hydrochloric, and various fruit acids [0019]. The composition of Kuklinski is taught as being in various forms including gels or emulsions [0020]. In a preferred embodiment, highly dispersed silicon dioxide is used as a carrier, as required in instant claim 29 [0022]. In other embodiments, the preferred agents are sodium selenite pentahydrate and citric acid, as required in claims 36-37 [0034]. Sodium selenite pentahydrate is used in 0.111 g per a total of 100 g composition in the examples in Kuklinski [0034]. Regarding the pH, it is preferred to maintain it in the range of 3.0-2.5, addressing instant claims 30-32 [0027]. The composition of Kuklinski can further comprise buffers or antibiotics, as required in instant claims 34-35 [0030]. It is broadly taught that the composition of Kuklinski can be used for the treatment of infection with papilloma viruses in the genital region, but no specific forms of HPV infection are defined [0031]. To be sure, Kuklinski teaches that papillomas may occur on the genital mucosae and that their composition is useful for treating papillomas via mucosal administration, thus implying administration to the genital mucosa (found on the internal genitals) which can be considered intravaginal administration [0054-0055].
	Kuklinski does not specifically teach treating patients with an abnormal PAP smear or a PAP score of III or IIID (or a CIN score of ≥CIN 1). Kuklinski does not teach further comprising a gelling agent. Kuklinski does not teach sodium selenite pentahydrate in from 0.01-0.1 g per 100 g of composition.
	Hong teaches that a reduced level of selenium in cervical tissue is correlated with HPV infection and that supplementation thereof is helpful for the recovery of CIN (abstract).
	Kim teaches that selenium is among a few trace elements that plays a role in prevention of cancer (pg 126, ¶3). Cervical intraepithelial neoplasia (CIN) is considered to be the precursor of cervical cancer (pg 126, ¶4). Kim found that levels of serum selenium were significantly lower in CIN and cancer patients than in controls (pg 127, ¶10). Due to the inverse association, Kim suggests that selenium levels in the serum has protective effects against CIN or cervical cancer (pg 129, ¶2-3). Although listed as a risk factor for cervical cancer, it is noted that the patients with CIN in the Kim study do not necessarily have HPV (pg 129, ¶6). 
	Crowley teaches that commonly used gelling agents are carboxymethylcellulose sodium, ethylcellulose, methylcellulose, hydroxyethylcellulose, and hydroxypropyl cellulose, to name a few (pg 771, ¶3; Table 2). 
Medline teaches that cervical dysplasia is the abnormal growth of cells on the cervix and is grouped into CIN I-III (pg 1). The most common ways to test for cervical dysplasia is by pelvic exam wherein a Pap smear is used to show abnormal cells (pg 1). A colposcopy with biopsy can also be done to confirm the results of the Pap smear as a secondary measure. Medline confirms that it is common medical procedure to carry out a Pap smear to determine abnormal cervical cells and establish a CIN score and the colposcopy is used to verify the result. 
It would have been prima facie obvious to the person of ordinary skill in the art at the time of the invention to apply the method of Kuklinski, which is taught as being useful for treating viruses, such as papilloma virus, or inflammation to the genitals. It would have further been obvious to apply the Kuklinski method intravaginally as it is taught that mucosal application is suitable and that papillomas may be found in the genital mucosae (wherein both internal and external mucosae are interpreted as being included by the broadest reasonable interpretation). The instant specification teaches that the CIN scale is a breakdown of PAP IIID and PAP IV diagnoses (para. [0003]), so it is understood that a patient with any form of CIN would have both a PAP score of IIID-IV and a CIN score of 1-3. Hong teaches broadly that selenium supplementation may be beneficial for the treatment of CIN, thus it would have been obvious to apply the method of Kuklinski to patients suffering from CIN. It is also noted that the CIN scale is derived from the results of a cervical cancer (Pap) smear and thus to arrive at a Pap score, a patient must first undergo a Pap smear test and get an abnormal result. Medline teaches that a Pap smear is the first line of detection of CIN followed by colposcopy if abnormalities are detected, therefore it would have been obvious to first screen with a Pap smear and look for abnormal results. Kim further supports this idea by teaching that CIN, and not just that associated with HPV, is characterized by a reduction in serum selenium. Kim hypothesizes that selenium can have cancer protecting effects. That being said, the skilled artisan would have found it obvious to treat a person with a PAP score of IIID-IV and a CIN score of 1-3 with the composition of Kuklinski intravaginally because it is taught that said composition can be used for treating CIN and for treating and/or preventing cancers such as cervical cancer. Although Kuklinski suggests treating HPV in the genital region, Hong and Kim are applied for their teachings that selenium compositions are more broadly applicable to alleviating CIN and for treating cervical cancer, regardless of the cause thereof (such as HPV). Thus, it would have been obvious to apply the method of Kuklinski to anyone suffering from CIN with the knowledge that the selenium composition would likely benefit that patient in the same way as it would benefit someone suffering from HPV.
Regarding the gelling agent, Kuklinski teaches that further auxiliary agents may be used. Since the composition is taught as being a gel, it would have been obvious to include a gelling agent so as to impart gel properties to the composition. Crowley identifies several commonly-used cellulose-derived gelling agents including hydroxyethylcellulose. It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). It must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. Thus, it would have been obvious to the skilled artisan to use hydroxyethylcellulose as the gelling agent in the method of Kuklinski and Hong.
Regarding claims 40-41, Kuklinski teaches that 0.11 g per 100 g of composition is one suitable amount of sodium selenite pentahydrate according to examples 1 and 5. While this value is higher than 0.1 g, it is reasonably close (within 10%). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2131.03 (III)). Therefore, the amount of 0.11 g renders obvious the slightly lower amount of 0.10 g. Moreover, selenium is taught as being effective at preventing the formation of tumors and inflammatory disease, among other things. As such, the amount of selenium agent is a results-effective variable wherein the amount used is based on the intended outcome. That being said and in lieu of objective evidence of unexpected results, the amount of selenium compound can be viewed as a variable which achieves the recognized result of successfully treating a specific patient. The optimum or workable range of selenium compound can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellant’s provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of selenium compound nonobvious. 
Regarding claims 43 and 45, Kuklinski teaches various methods wherein the amount of drops administered range from 3-10 droplets five times daily. It would have been obvious to modify the dosing schedule as determined by the skilled artisan to specifically treat the desired patient and medical condition. That being said and in lieu of objective evidence of unexpected results, the dosing schedule can be viewed as a variable which achieves the recognized result of successfully treating a specific patient. The optimum or workable range of dosing frequency can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of dosing nonobvious.
Accordingly, claims 22-41, 43, and 45 are rejected as being obvious over the prior art cited herein.

Response to Arguments
Appellant's arguments filed 10 August 2022 have been fully considered but they are not persuasive. The Appellant argues, on pages 6-7 of their remarks, that each of Kuklinski, Hong, Crowley, and Kim individually or in combination fail to disclose a Pap smear at all and further do not disclose determining the results of a Pap smear as being abnormal, relating to a PAP or CIN scale, and then administering a composition. The Appellant argues, on page 11, that a CIN score can be obtained through other means than a Pap smear.
In response, while the prior art does not teach the active step of administering a Pap smear and determining its result, the CIN scale (in Hong and Kim) is derived from the results of a cervical cancer (Pap) smear and thus to arrive at a Pap score, a patient must first undergo a smear test and get an abnormal result. Medline teaches that cervical dysplasia is the abnormal growth of cell on the cervix and is grouped into CIN I-III (pg 1). The most common ways to test for cervical dysplasia is by pelvic exam wherein a Pap smear is used to show abnormal cells (pg 1). A colposcopy with biopsy can also be done to confirm the results of the Pap smear as a secondary measure. Medline confirms that it is common medical procedure to carry out a Pap smear to determine abnormal cervical cells and establish a CIN score and the colposcopy is used to verify the result. As such, implementing the first steps of obtaining a Pap smear and determining its result are obvious.

The Appellant argues, on pages 6-7 of their remarks, that while Kuklinski teaches treating genital mucosae, the reference makes no mention to internal genitals and that the Examiner’s assertion that mucosa are not also found on external genitalia is incorrect. The Appellant further notes that “applying a composition on the afflicted skin sites” is not intravaginal administration. The Applicant argues that one form of genital mucosae is vulval mucosa, which is an external genital mucosae.
In response, Kuklinski broadly teaches genital mucosae which, by broadest reasonable interpretation, include both internal and external mucosae or anywhere mucosae exist. Therefore, it would have been obvious to treat the internal mucosae just as much as the external mucosae and although Kuklinski does not direct the skilled artisan to one or the other, both are included in the broad definition. Kuklinski teaches treating papilloma viruses in the genital region thus any papilloma in any part of the genital region, without a showing of an unexpected result from the Appellant, would have been obvious.

The Applicant argues, on pages 8-9, that Kuklinski does not disclose intravaginal administration of a composition to treat papillomas.
In response, while this is true, the above rejection details how it would have been obvious to test using a Pap smear method and then treat any genital mucosa, which necessarily include internal mucosa treated by intravaginal administration.

The Appellant argues, on pages 9-10 against the secondary references. Specifically, Appellant argues that Hong does not disclose intravaginal, but rather oral administration and that “supplementation” refers to enhancement of a diet. The Applicant provides a partial translation to support their argument.
In response, the term “supplement” refers to any type of composition wherein some additional is provided. The translation of the abstract of Hong does not teach oral or any other type of administration. Applicant points to Zhengping which teaches dosing in tablets. However, the abstract of Hong is general and would render obvious any form of supplementation to the skilled artisan. In this case, Hong provides guidance on selenium deficiencies in the cervical tissue, therefore it would have been obvious to provide selenium supplementation to said tissue in any way possible, which would necessarily include transvaginally as one option.

	Appellant argues that Crowley just asserts gelling agents. 
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Appellant argues that Kim’s conclusions merely suggest a correlation, not causation, to the likely HPC induced conditions. Applicant further argues that the correlation could also show that increasing selenium would enhance CIN or cervical cancer growth.
In response, Kim suggests that the inverse association between serum selenium and CIN cervical cancer suggests that selenium actually has a protective effect (pg 129, ¶2). Therefore, supplementing with selenium with the intention of treating CIN would have been obvious based on the reasonable expectation of success provided by the teachings of Kim.

The Applicant argues, on page 11 of their remarks, that the mere presence of a CIN score does not necessarily indicate a Pap smear was obtained as such a score can be obtained through other means.
In response, while it may be true that CIN can be scored using alternative means, the prior art indicates that a Pap smear is one obvious way to obtain a CIN score thus rendering it obvious to administer a Pap smear in order to determine the CIN score.

The Appellant argues, on pages 12-13 of their remarks, that the efficacy of the claimed methods are unexpected because there is no accepted treatment for cervical inflammations, dysplasia, and/or carcinomas. Appellant points to the specification which discloses a study of treating cervical dysplasias with a sodium selenite gel via intravaginal administration and that after 90 days, the study resulted in 87.1% of participants exhibiting a response to the treatment (Examples 1-3).
In response, the Examiner agrees that patients who were given sodium selenite pentahydrate (0.050 g) in a 100 g aqueous composition did show marked improvement over 90 days. That being said, it is reminded that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected (see MPEP 716.02). The prior art suggests that selenium supplementation would have a beneficial effect on CIN and cancer. Therefore, the Appellant’s results appear to corroborate what was suggested in the prior art. Moreover, even if the results in the specification were considered to be unexpected, the instant claims are not commensurate in scope. The instant claims are broad to any amount of the agents over any period of time whereas Example 1 is strictly 0.05 g of selenium over 90 days administered daily (except during menstruation). There is a fundamental requirement that must be met before secondary considerations can carry the day. “For objective evidence of secondary considerations to be accorded substantial weight, its proponent must establish a nexus between the evidence and the merits of the claimed invention.” Wyers v. Master Lock Co., 616 F.3d 1231, 1246 [95 USPQ2d 1525] (Fed. Cir. 2010) (quotation omitted). Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention. Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 [97 USPQ2d 1673] (Fed. Cir. 2011) (“If commercial success is due to an element in the prior art, no nexus exists.”); Ormco Corp., 463 F.3d at 1312 (“[I]f the feature that creates the commercial success was known in the prior art, the success is not pertinent.”); In re Woodruff, 919 F.2d 1575, 1578 [16 USPQ2d 1934] (Fed. Cir. 1990).

Appellant argues, on page 14 of their remarks, that the specific treatment regimens of claims 40-41 are not taught in the prior art. 
In response, claims 40-41 are addressed in the pending rejection. In summary, Kuklinski teaches that 0.11 g per 100 g of composition is one suitable amount of sodium selenite pentahydrate is reasonably close to 0.1g (within 10%). Furthermore, the amount of sodium selenite can be optimized based on routine experimentation. 

Claims 22-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuklinski et al. (US 2005/0048134 A1) in view of Hong et al. (Zhongguo Redai Yixue 2008, 8(8), 1315-1316) in view of Crowley (Remington, Chapter 39, 2005) in view of Kim et al. (Nutrition and Cancer Volume 47, Issue 2, 2003, pgs 126-130) in view of Medline (http://www.nlm.nih.gov/medlineplus/ency/article/001491.htm as published December 31, 2009) in view of Gombrich et al. (US 5,999,844).
See above for a description of claims 22-41. In claims 42 and 44, the method futher comprises the step of obtaining a second Pap smear after the administering, and determining the result of the second Pap smear. 
Kuklinski, Hong, Crowley, Kim, and Medline, as applied supra, are herein applied in their entirety for their teachings of a method of treating CIN in a patient.
Kuklinski does not teach repeating the Pap smear step or administering at most once per day.
Gombrich teaches that a first Pap test is used to determine abnormal cells but is typically followed up with a second Pap smear (col 1, lns 24-28). A second abnormal test could result in a colposcopy (id).
It would have been prima facie obvious to follow the teachings of Kuklinski, Hong, Crowley, Kim, and Medline, as described in the above rejection, to render obvious instant claims 22-41. It would have further been obvious to include a second Pap smear since the prior art teaches the suitability of a second Pap test to confirm the first. Moreover, it should be noted that the mere “duplication of parts” or, in this case, duplication of the entire claimed method, would have been obvious based on MPEP 2144.04 VI(B). In other words, it would have been obvious to carry out the claimed method of claim 1, as recited above, and then to duplicate the entire method, thus addressing instant claims 42 and 44.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613